Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to the preliminary amendment in U.S. Patent application 16573849, filed on 5/24/2021. This application was originally filed on 9/17/2019. 
	This action is made final.
Claims 1, and 3-31 are pending in this case. Claims 1, 11 and 12 are independent claims. Claim 2 is cancelled. The information disclosure statement filed on 4/14/2021 6/4/2021, and 7/13/2021 have been entered and considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 9-18, 20-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant publication 20130127749(Yamamoto) presented in the IDS mailed on 7/13/2021 in view of U.S. Pre-grant publication 20110300910 (Choi) presented in the IDS mailed on 10/22/2020 and in further view of U.S. Pre-grant Publication 20040196316(Bosna).
1. (Currently Amended) An electronic device, comprising: 
a display;  
a touch-sensitive surface; 
one or more processors; and (See Yamamoto at [0009] disclosed is a touch sensitive display surface)
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, via the display, a user interface that includes a plurality of items; (See Yamamoto at [0009] disclosed a list of items.)
detecting a first touch input at a location on the display corresponding to a first item in the plurality of items; (See Yamamoto at [0009] disclosed is a first touch at a primary selection point)
after changing the selection state of the first item, detecting a second touch input that corresponds to a request to scroll the user interface and that is distinct from the first touch input; and in response to detecting the second touch input: 
in accordance with a determination that the first touch input is maintained on the display, changing the selection state of one or more items that pass under the location of the first touch input while scrolling the plurality of items, including moving the plurality of items with respect to the location at which the first touch input was detected; and (See Yamamoto at [0068] where it is stated as follows: “a user interface that allows the user to scroll a content list using a second finger 
in accordance with a determination that the first touch input is not maintained on the display, scrolling the plurality of items, including moving the plurality of items with respect to the location at which the first touch input was detected, without changing the selection state of the one or more items in the plurality of items. (See Yamamoto at [0096] where disclosed is the following description of one embodiment: “The selection control unit 140 ends the selection control when the first reception unit 112 ceases to receive a first touch operation.”)
Yamamoto may not specifically disclose the following limitation but such things were well known in the art as demonstrated by the teachings of Choi.
in response to detecting the first touch input at the location on the display corresponding to the first item, changing a selection state of the first item to a second selection state; (See Choi at [0128] where it is stated “if a touch input is received, an item designated by the touch input may be selected.” This teaching is also held to be taught by the concept of a single-touch which is an implied opposite of the “mutlti-touch” taught throughout Yamamoto.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Choi and Yamamoto. The two are analogous to the Applicant’s invention in that both relate to controlling operations on a mobile terminal. The motivation to do so would have been “to develop ways to control the operation of mobile terminals using a novel data input method and 

Yamamoto and Choi may not specifically disclose a limitation wherein[[; and]] a respective item of the one or more items that pass under the location of the first touch input is in the second selection state before passing under the location of the first touch input; and forgoing changing a selection state of the respective item of the one or more items that pass under the location of the first touch input while scrolling the plurality of items and while the first touch input is maintained on the display; 
( Bosna discloses the following at [0135]:
[0135] The status toggles for checkboxes (208), (210) and (212) are said to be `stateful toggles` because each status change, or lack of status change, depends on the state of a checkbox, that is, upon the new state of the first checkbox (206). Because checkbox (208) had the initial status `selected,` upon detecting the drag event for that checkbox and comparing its initial state with the new state of the first checkbox, then the stateful toggle has no effect on the status of that checkbox (208). In Persistent Stateful Ad Hoc mode, utilizing a mouse as a pointer device, the stateful toggle only changes checkbox statuses for dragged upon checkboxes (210, 212) whose initial statuses are different from the new status of the first affected checkbox (206).
)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Bosna and Yamamoto. The two are analogous to the Applicant’s invention in that both relate to selection of multiple dual state interactive items or “checkboxes.” The motivation to do so would have been that “constrain[ing] selection controls to the minimum necessary to complete the task . . . ” as taught by Bosna at [0009]. Stated more plainly, a person of ordinary skill in the art at the time of fling would have been motivated to try the method of ‘not toggling 

(Claim 2 is cancelled)

3. (Original) Yamamoto and Choi disclose the limitations of claim 1.
 Choi discloses the one or more programs further including instructions for:
prior to detecting the second input, and further in response to detecting the first input:
in accordance with a determination that the first input is maintained for greater than a predetermined period of time and in accordance with a determination that the first item is at an end 2 115999445Application No.: 16/573,849Docket No.: P41838US1/77770000506101 of the displayed plurality of items in the user interface, scrolling the plurality of items after changing the selection state of the first item. (See Choi at [0130] where automatic scrolling to display a group of not-yet-displayed items is disclosed.  See also Choi at [0144] and [0180] where a touch duration is specified as a predefined condition for execution.)

4. (Original) Yamamoto and Choi disclose the limitations of claim 3.
Yamamoto discloses a limitation wherein scrolling the plurality of items after changing the selection state of the first item includes:
displaying one or more new items in the plurality of items;
and changing the selection state of the one or more new items in the plurality of items. (See Yamamoto at [0067] where newly displayed items are selected as they move onto the screen. )

5. (Original) Yamamoto and Choi disclose the limitations of claim 3.
Chae discloses a limitation the one or more programs further including instructions for:
while scrolling the plurality of items after changing the selection state of the first item:
in accordance with a determination that a last item in the plurality of items is selected, ceasing to scroll the plurality of items;
and in accordance with a determination that the first input is terminated, ceasing to scroll the plurality of items. (See Yamamoto at [0102] where disclosed is the bottom of a list of items being reached through scrolling. The scrolling is known to stop at such points and a means of selecting the remaining items without scrolling them under the finger is disclosed. In accordance with this limitation scrolling is ceased following both of these situations, the end of the list and the end of first finger selection.). 

6. (Original) Yamamoto and Choi disclose the limitations of claim 1.
Chae discloses a limitation wherein the first input is a stationary input. (See Yamamoto at [0102] the only point at which the first input is described as moving is in the case where the list has ended and will not be able to move under the first input from scrolling. It is therefore implied that under all circumstances other than the end of the list, the invention is intended to function with the first input in the same place and will therefore function with what is considered stationary input. It should be noted that a human body 

7. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 1.
Choi discloses a limitation wherein the one or more programs further including instructions for:
after changing the selection state of the one or more items while scrolling the plurality of items, detecting a third input on a third item in the plurality of items, wherein the third item is separated from [[the ]]a second item in the plurality of items by one or more intervening items in the plurality of items; 
in response to detecting the third input and in accordance with a determination that the third input satisfies a first set of criteria, displaying an intervening selection user interface object that, when selected, changes a selection state of the third item and the one or more intervening items in the plurality of items. (See Choi at [0111]-[0014] where the controller may engage in a plurality of selection features, where it is stated that the controller may select the items designated by the multi-site, multi-touch input or may alternatively ignore it. It is further stated in [0114] that these operations may be repeatedly performed until the user wishes to terminate it and it may be terminated in response to the selection of a predetermined menu icon. The menu item that may be selected to terminate selection mode is held to teach the limitation of a third input. The items which would no longer be selected, and may be indicated as such according to Choi at [0113], teach the limitation of a list of more than two items where the selection state is changed based upon the contact with the menu items or third input.)
9. (Original) Yamamoto and Choi disclose the limitations of claim 7.
 Yamamoto and Choi do not disclose  wherein displaying the intervening selection user interface object further includes displaying a select-all user interface object that, when selected, sets the selection state of all items in the plurality of items to a selection state associated with the select-all user interface object. 
Masterman discloses this limitation. (See Yamamoto at [0066] where the select all functionality is described.  See also Fig. 6 where a select all button is disclosed as item 106.)

10. (Original) Yamamoto and Choi disclose the limitations of claim 1.
 Yamamoto discloses a limitation wherein changing the selection state of the first item includes:
in accordance with a determination that the selection state of the first item is a selected state, changing the selection state of the first item to an unselected state;
and in accordance with a determination that the selection state of the first item is an unselected state, changing the selection state of the first item to a selected state.  (See Yamamoto at [0095] where reversing the state of items is disclosed which involves turning deselected into selected and vice versa.)

11. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and a touch-sensitive surface, (See Yamamoto at [0009] disclosed is a touch sensitive display surface) 
the one or more programs including instructions for: 
displaying, via the display, a user interface that includes a plurality of items; (See Yamamoto at [0009] disclosed is a list of items)
detecting a first touch input at a location on the display corresponding to a first item in the plurality of items; 4 (See Yamamoto at [0009] disclosed is a first touch at a primary selection point)117036005Application No.: 16/573,849Docket No.: P41838US1/77770000506101 
after changing the selection state of the first item, detecting a second touch input that corresponds to a request to scroll the user interface and that is distinct from the first touch input; and in response to detecting the second touch input: 
in accordance with a determination that the first touch input is maintained on the display, changing the selection state of one or more items that pass under the location of the first touch input while scrolling the plurality of items, including moving the plurality of items with respect to the location at which the first touch input was detected; and (See Yamamoto at [0068] where it is stated as follows: “a user interface that allows the user to scroll a content list using a second finger while placing a first finger on a checkbox 100 so as to select or deselect one or more checkboxes 100 that pass under the first finger.”)
in accordance with a determination that the first touch input is not maintained on the display, scrolling the plurality of items, including moving the plurality of items with respect to the location at which the first touch input was detected without changing the selection state of the one or more items in the plurality of items. (See Yamamoto at [0096] where disclosed is the following description of one embodiment: “The selection control unit 140 ends the selection 
Yamamoto may not specifically disclose the following limitation but such things were well known in the art as demonstrated by the teachings of Choi.
in response to detecting the first touch input at the location on the display corresponding to the first item, changing a selection state of the first item to a second selection state;  (See Choi at [0128] where it is stated “if a touch input is received, an item designated by the touch input may be selected.” This teaching is also held to be taught by the concept of a single-touch which is an implied opposite of the “mutlti-touch” taught throughout Yamamoto.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Choi and Yamamoto. The two are analogous to the Applicant’s invention in that both relate to controlling operations on a mobile terminal. The motivation to do so would have been to develop ways to control the operation of mobile terminals using a novel data input method and thus allowing the user to use various complicated functions of mobile terminals with convenience” as taught by Choi at [0007].

Yamamoto and Choi may not specifically disclose a limitation wherein[[; and]] a respective item of the one or more items that pass under the location of the first touch input is in the second selection state before passing under the location of the first touch input; and forgoing changing a selection state of the respective item of the one or more items that pass under the location of the first touch input while scrolling the plurality of items and while the first touch input is maintained on the display; 

[0135] The status toggles for checkboxes (208), (210) and (212) are said to be `stateful toggles` because each status change, or lack of status change, depends on the state of a checkbox, that is, upon the new state of the first checkbox (206). Because checkbox (208) had the initial status `selected,` upon detecting the drag event for that checkbox and comparing its initial state with the new state of the first checkbox, then the stateful toggle has no effect on the status of that checkbox (208). In Persistent Stateful Ad Hoc mode, utilizing a mouse as a pointer device, the stateful toggle only changes checkbox statuses for dragged upon checkboxes (210, 212) whose initial statuses are different from the new status of the first affected checkbox (206).
)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Bosna and Yamamoto. The two are analogous to the Applicant’s invention in that both relate to selection of multiple dual state interactive items or “checkboxes.” The motivation to do so would have been that “constrain[ing] selection controls to the minimum necessary to complete the task . . . ” as taught by Bosna at [0009]. Stated more plainly, a person of ordinary skill in the art at the time of fling would have been motivated to try the method of ‘not toggling selections consistent with the opposite of an initial binary choice’ from Bosna in Yamamoto because situations where toggling every selection would create additional input requirements for the user would be readily apparent, as they are addressed in Bosna.

12. (Currently Amended) A method comprising: at an electronic device with a display and a touch-sensitive surface: 
displaying, via the display, a user interface that includes a plurality of items; (See Yamamoto at [0009] disclosed is a touch sensitive display surface) detecting a first touch input at a location on the display corresponding to a first item in the plurality of items; (See Yamamoto at [0009] disclosed a list of items.)
after changing the selection state of the first item, detecting a second touch input that corresponds to a request to scroll the user interface and that is distinct from the first touch input; and (See Yamamoto at [0009] disclosed is a first touch at a primary selection point and a second touch is distinct.)
in response to detecting the second touch input: 
in accordance with a determination that the first touch input is maintained on the display, changing the selection state of one or more items that pass under the location of the first touch input while scrolling the plurality of items, including moving the plurality of items with respect to the location at which the first touch input was detected; and 5 117036005Application No.: 16/573,849Docket No.: P41838US1/77770000506101 (See Yamamoto at [0068] where it is stated as follows: “a user interface that allows the user to scroll a content list using a second finger while placing a first finger on a checkbox 100 so as to select or deselect one or more checkboxes 100 that pass under the first finger.”)
in accordance with a determination that the first touch input is not maintained on the display, scrolling the plurality of items, including moving the plurality of items with respect to the location at which the first touch input was detected, without changing the selection state of the one or more items in the plurality of items. (See Yamamoto at [0096] where disclosed is the following description of one embodiment: “The selection control unit 140 ends the selection control when the first reception unit 112 ceases to receive a first touch operation.”)

in response to detecting the first touch input at the location on the display corresponding to the first item, changing a selection state of the first item to a second selection state;  (See Choi at [0128] where it is stated “if a touch input is received, an item designated by the touch input may be selected.” This teaching is also held to be taught by the concept of a single-touch which is an implied opposite of the “mutlti-touch” taught throughout Yamamoto.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Choi and Yamamoto. The two are analogous to the Applicant’s invention in that both relate to controlling operations on a mobile terminal. The motivation to do so would have been to develop ways to control the operation of mobile terminals using a novel data input method and thus allowing the user to use various complicated functions of mobile terminals with convenience” as taught by Choi at [0007].
Yamamoto and Choi may not specifically disclose a limitation wherein[[; and]] a respective item of the one or more items that pass under the location of the first touch input is in the second selection state before passing under the location of the first touch input; and forgoing changing a selection state of the respective item of the one or more items that pass under the location of the first touch input while scrolling the plurality of items and while the first touch input is maintained on the display; 
( Bosna discloses the following at [0135]:
[0135] The status toggles for checkboxes (208), (210) and (212) are said to be `stateful toggles` because each status change, or lack of status the stateful toggle only changes checkbox statuses for dragged upon checkboxes (210, 212) whose initial statuses are different from the new status of the first affected checkbox (206).
)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Bosna and Yamamoto. The two are analogous to the Applicant’s invention in that both relate to selection of multiple dual state interactive items or “checkboxes.” The motivation to do so would have been that “constrain[ing] selection controls to the minimum necessary to complete the task . . . ” as taught by Bosna at [0009]. Stated more plainly, a person of ordinary skill in the art at the time of fling would have been motivated to try the method of ‘not toggling selections consistent with the opposite of an initial binary choice’ from Bosna in Yamamoto because situations where toggling every selection would create additional input requirements for the user would be readily apparent, as they are addressed in Bosna.

13. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 1.
Yamamoto discloses a limitation wherein scrolling the plurality of items includes scrolling the first item. (See Yamamoto at [0009] where disclosed is a list of items, the list is described as being scrolled and the first item is not excluded.)
14. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 11.
 the one or more programs further including instructions for: prior to detecting the second input, and further in response to detecting the first touch input: in accordance with a determination that the first touch input is maintained for greater than a predetermined period of time and in accordance with a determination that the first item is at an end of the displayed plurality of items in the user interface, scrolling the plurality of items after changing the selection state of the first item. (See Choi at [0130] where automatic scrolling to display a group of not-yet-displayed items is disclosed.  See also Choi at [0144] and [0180] where a touch duration is specified as a predefined condition for execution.)

15. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 14.
Yamamoto discloses a limitation wherein scrolling the plurality of items after changing the selection state of the first item includes: displaying one or more new items in the plurality of items; and changing the selection state of the one or more new items in the plurality of items. (See Yamamoto at [0067] where newly displayed items are selected as they move onto the screen. )

16. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 14.
Yamamoto discloses a limitation the one or more programs further including instructions for: while scrolling the plurality of items after changing the selection state of the first item: in accordance with a determination that a last item in the plurality of items is selected, ceasing to scroll the plurality of items; and in accordance with a determination that the first touch input is terminated, ceasing to scroll the plurality of items. (See 

17. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 11.
Yamamoto discloses a limitation wherein the first touch input is a stationary input. (See Yamamoto at [0102] the only point at which the first input is described as moving is in the case where the list has ended and will not be able to move under the first input from scrolling. It is therefore implied that under all circumstances other than the end of the list, the invention is intended to function with the first input in the same place and will therefore function with what is considered stationary input. It should be noted that a human body being in constant movement, the stationary nature of a touch is therefore normally relative to a certain amount of actual movement. This is a .)

18. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 11.
Yamamoto discloses a limitation the one or more programs further including instructions for: after changing the selection state of the one or more items while scrolling the plurality of items, detecting a third input on a third item in the plurality of items, wherein the third item is separated from a second item in the plurality of items by one or more intervening items in the plurality of items; in response to detecting the third input and in accordance with a determination that the third input satisfies a first set of criteria, displaying an intervening selection user interface object that, when selected, changes a selection state of the third item and the one or more intervening items in the plurality of items. (See Choi at [0111]-[0014] where the controller may engage in a plurality of selection features, where it is stated that the controller may select the items designated by the multi-site, multi-touch input or may alternatively ignore it. It is further stated in [0114] that these operations may be repeatedly performed until the user wishes to terminate it and it may be terminated in response to the selection of a predetermined menu icon. The menu item that may be selected to terminate selection mode is held to teach the limitation of a third input. The items which would no longer be selected, and may be indicated as such according to Choi at [0113], teach the limitation of a list of more than two items where the selection state is changed based upon the contact with the menu items or third input.)

20. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 18.
 Yamamoto and Choi do not disclose wherein displaying the intervening selection user interface object further includes displaying a select-all user interface object that, when selected, sets the selection state of all items in the plurality of items to a selection state associated with the select-all user interface object. (See Yamamoto at [0066] where the select all functionality is described.  See also Fig. 6 where a select all button is disclosed as item 106.)



21. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 11.
Yamamoto discloses a limitation wherein changing the selection state of the first item includes: in accordance with a determination that the selection state of the first item is a selected state, changing the selection state of the first item to an unselected state; and 
in accordance with a determination that the selection state of the first item is an unselected state, changing the selection state of the first item to a selected state. (See Yamamoto at [0095] where reversing the state of items is disclosed which involves turning deselected into selected and vice versa.)

22. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 11.
Yamamoto discloses a limitation wherein scrolling the plurality of items includes scrolling the first item. (See Yamamoto at [0009] where disclosed is a list of items, the list is described as being scrolled and the first item is not excluded.)

23. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 11.
Yamamoto discloses a limitation wherein the one or more programs further including instructions for: prior to detecting the second input, and further in response to detecting the first touch input: in accordance with a determination that the first touch input is maintained for greater than a predetermined period of time and in accordance with a determination that the first item is at an end of the displayed plurality of items in the user interface, scrolling the plurality of items after changing the selection state of the first item. (See Choi at [0130] where automatic scrolling to display a group of not-yet-

24. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 23.
Yamamoto discloses a limitation wherein scrolling the plurality of items after changing the selection state of the first item includes: displaying one or more new items in the plurality of items; and changing the selection state of the one or more new items in the plurality of items. (See Yamamoto at [0067] where newly displayed items are selected as they move onto the screen.)

25. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 23.
Yamamoto discloses a limitation wherein the one or more programs further including instructions for: while scrolling the plurality of items after changing the selection state of the first item: in accordance with a determination that a last item in the plurality of items is selected, ceasing to scroll the plurality of items; and in accordance with a determination that the first touch input is terminated, ceasing to scroll the plurality of items. (See Yamamoto at [0102] where disclosed is the bottom of a list of items being reached through scrolling. The scrolling is known to stop at such points and a means of selecting the remaining items without scrolling them under the finger is disclosed. In accordance with this limitation scrolling is ceased following both of these situations, the end of the list and the end of first finger selection.).


26. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 12.
Yamamoto discloses a limitation wherein the first touch input is a stationary input. (See Yamamoto at [0102] the only point at which the first input is described as moving is in the case where the list has ended and will not be able to move under the first input from scrolling. It is therefore implied that under all circumstances other than the end of the list, the invention is intended to function with the first input in the same place and will therefore function with what is considered stationary input. It should be noted that a human body being in constant movement, the stationary nature of a touch is therefore normally relative to a certain amount of actual movement. This is a .)

27. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 12.
Yamamoto discloses a limitation wherein the one or more programs further including instructions for: after changing the selection state of the one or more items while scrolling the plurality of items, detecting a third input on a third item in the plurality of items, wherein the third item is separated from a second item in the plurality of items by one or more intervening items in the plurality of items; in response to detecting the third input and in accordance with a determination that the third input satisfies a first set of criteria, displaying an intervening selection user interface object that, when selected, changes a selection state of the third item and the one or more intervening items in the plurality of items. (See Choi at [0111]-[0014] where the controller may engage in a plurality of selection features, where it is stated that the controller may select the items designated by the multi-site, multi-touch input or may alternatively ignore it. It is further stated in [0114] that these operations may be repeatedly performed until the user 

29. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 27.
Yamamoto  and Choi do not disclose a limitation wherein displaying the intervening selection user interface object further includes displaying a select-all user interface object that, when selected, sets the selection state of all items in the plurality of items to a selection state associated with the select-all user interface object. (See Yamamoto at [0066] where the select all functionality is described.  See also Fig. 6 where a select all button is disclosed as item 106.)

30. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 12.
Yamamoto  discloses a limitation wherein changing the selection state of the first item includes: in accordance with a determination that the selection state of the first item is a selected state, changing the selection state of the first item to an unselected state; and in accordance with a determination that the selection state of the first item is an unselected state, changing the selection state of the first item to a selected state. (See Yamamoto at [0095] where reversing the state of items is disclosed which involves turning deselected into selected and vice versa.)

31. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 12.
Yamamoto  discloses a limitation wherein scrolling the plurality of items includes scrolling the first item. (See Yamamoto at [0067] where newly displayed items are selected as they move onto the screen.)

Claims 8, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Choi and Bosna and in further view of U.S. Pre-grant publication 20130227490 (Thorsander).

8. (Original) Yamamoto and Choi disclose the limitations of claim 7.
Yamamoto and Choi do not disclose the one or more programs further including instructions for further in response to detecting the third input and in accordance with the determination that the third input satisfies the first set of criteria:
displaying, for each of the third item and the one or more intervening items, a selection user interface object having a preselected state. 
Thorsander discloses this limitation. (See Thorsander at [0185] where in response to multiple selection mode having been activated an indication is placed on a selection bar, as well as selections affecting multiple selection mode. These selections and indications are held to teach the limitation of a “preselected state” that conforms to the selection. The applicant’s language does not require that the pre-selected state of the selection user interface object conform to that of the selection itself. However, since Thorsander specifically states that the cancel button is optionally presented when there 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Choi and Thorsander. The two are analogous to the Applicant’s invention in that both relate to controlling operations on a mobile terminal. The motivation to do so would have been bringing the more effectively handling large sets of items, which Choi has, as taught by Thorsander at Column 1 lines 5-12 in the Background.

19. (Previously Presented) Yamamoto and Choi disclose the limitations of Claim 18.
Yamamoto and Choi may not specifically disclose the one or more programs further including instructions for further in response to detecting the third input and in accordance with the determination that the third input satisfies the first set of criteria: displaying, for each of the third item and the one or more intervening items, a selection user interface object having a preselected state.
Thorsander discloses this limitation. (See Thorsander at [0185] where in response to multiple selection mode having been activated an indication is placed on a selection bar, as well as selections affecting multiple selection mode. These selections and indications are held to teach the limitation of a “preselected state” that conforms to the selection. The applicant’s language does not require that the pre-selected state of the selection user interface object conform to that of the selection itself. However, since Thorsander specifically states that the cancel button is optionally presented when there 

28. (Previously Presented) Yamamoto and Choi disclose the limitations of claim 27.
Yamamoto  and Choi do not disclose a limitation wherein the one or more programs further including instructions for further in response to detecting the third input and in accordance with the determination that the third input satisfies the first set of criteria: displaying, for each of the third item and the one or more intervening items, a selection user interface object having a preselected state.
Thorsander discloses this limitation. (See Thorsander at [0185] where in response to multiple selection mode having been activated an indication is placed on a selection bar, as well as selections affecting multiple selection mode. These selections and indications are held to teach the limitation of a “preselected state” that conforms to the selection. The applicant’s language does not require that the pre-selected state of the selection user interface object conform to that of the selection itself. However, since Thorsander specifically states that the cancel button is optionally presented when there is an actual selection by user, the teaching implies that the preselected state in the case of Thorsander, indeed applies to the selection itself, because the “cancel icon” may be present only when there is an existing selection. )

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered, and are persuasive, but they are moot in that they do not relate to the currently cited grounds of rejection.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Wednesday – Friday 9AM-7PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
2/11/2022




						/WILLIAM L BASHORE/                                                                               Supervisory Patent Examiner, Art Unit 2175